Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing REX Stores Corporation 2875 Needmore Road Dayton, Ohio 45414 (937) 276-3931 February 21, 2008 Mr. Scott Anderegg Staff Attorney United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 RE: REX Stores Corporation Form 10-K for Fiscal Year Ended January 31, 2007, Definitive Proxy Statement on Schedule 14A filed April 26, 2007 Form 10-Q for Fiscal Quarter Ended April 30, 2007 File No. 001-09097 Dear Mr. Anderegg: The following letter sets forth below the responses of REX Stores Corporation (the Company) to the comments of the Staff of the Division of Corporation Finance in its letter to the Company dated January 31, 2008, with respect to the above referenced filings. In responding to the Staffs comments, we have utilized the headings and numbering system in the Staffs letter. This letter has been filed with the Commission as correspondence through EDGAR. We will include the content of our responses in all appropriate future filings, beginning with the Form 10-K for the year ended January 31, 2008. The Staffs comments, indicated in bold, are followed by the Companys responses.
